Citation Nr: 1141077	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right hand arthritis.

2.  Entitlement to service connection for left hand arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1979, November 1997 to February 1998, and from May 2002 to March 2003.  The Veteran also had additional unverified service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA)

The issue of entitlement to service connection for left hand arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of right hand arthritis.


CONCLUSION OF LAW

The criteria for service connection for right hand arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the June 2007 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The RO made a formal finding in May 2010 that all available service treatment records (STRs) were on file.  The Veteran was informed by letter in May 2010 that the available service treatment records had been obtained, and the RO requested that the Veteran submit any STRs that might be in his possession.  The Veteran did not respond to the letter.  VA and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claim.

As noted above, the issue of service connection for left hand arthritis is being remanded for, among other points, verification of all active duty dates.  However, within this decision, service connection is being denied for right hand arthritis due to lack of a current disability.  As verification of active duty dates will not provide the Veteran with a diagnosis of right hand arthritis, remand of this issue is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination for his claimed right hand arthritis.  However, as discussed below, there is no competent and credible evidence that the Veteran has been diagnosed as having right hand arthritis, and there is no competent and credible evidence of any right hand arthritis that may be related to a disease or injury in service.  The Veteran has not reported a continuity of right hand arthritis symptoms, there is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Service medical examination reports from June 1979, May 1980, and June 1984 indicate that the Veteran had normal upper extremities.

The Veteran indicated on Reports of Medical History in May 1980 and July 1984 that he did not have arthritis.

A line of duty determination form completed in June 1986 reflects that the Veteran slipped while taking a shower and struck the back of his right hand against the wall.  An X-ray revealed a fracture of the hamath and proximal right fifth metacarpal bone.

Service medical examination reports from August 1997 and June 1992 indicate that the Veteran had normal upper extremities.

The Veteran indicated on Reports of Medical History in July 1988, June 1992, and August 1997 that he did not have arthritis.

The October 2002 separation examination report reflects that the Veteran's left hand, not his right, was injured.  The December 2002 service medical board report is negative for any findings regarding the right hand.

A VA X-ray taken in July 2003 revealed no evidence of a fracture or dislocation, and no degenerative changes.  The interpretation given was an unremarkable examination of the right hand.  A February 2006 VA X-ray revealed no soft tissue abnormalities or evidence of erosive osteoarthropathy.  The examiner indicated that the Veteran had a normal right hand.  A February 2007 VA X-ray also revealed no soft tissue abnormalities or significant interval change.  The examiner found no acute abnormality of the right hand.

The VA and private treatment records are all negative for any symptoms or diagnoses of right hand arthritis.

Concerning the claim for right hand arthritis, the Board finds that the present claim for service connection must fail, as there is no competent and credible medical evidence of a current disability for which service connection can be granted.

Although the Veteran has complained of right hand pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has right hand arthritis underlying his complaints of chronic pain.

Although the Veteran is competent to report experiencing right hand pain, the Board finds that his statements are outweighed by the medical evidence of record.  X-rays taken in July 2003, February 2006, and February 2007 all affirmatively show that the Veteran does not have right hand arthritis.  The Board finds the VA outpatient records and X-ray reports to be competent, credible evidence that the Veteran does not have current right hand arthritis, as these records were created by an objective medical professional in the course of providing medical treatment.  The examiner was impartially reporting the results of medical testing.  The Veteran has had no medical training and is thus not competent to provide a medical diagnosis.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for right hand arthritis must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

In reaching the conclusion listed above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right hand arthritis is denied.


REMAND

As mentioned above, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Additionally, the Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The RO has indicated that the Veteran had periods of active duty from March 1976 to March 1979, August 1996 to April 1997, November 1997 to February 1998, April 2001, and January 2002 to March 2003.  However, the Department of Defense Form 214s of record only indicate that the Veteran served on active duty from March 1976 to March 1979, November 1997 to February 1998, and from May 2002 to March 2003.  On remand, the AMC/RO should verify the Veteran's periods of active service and ACDUTRA.

Specifically concerning the Veteran's claim for service connection for left hand arthritis, the Board notes that a service treatment record from March 1994 reflects that the Veteran had a trauma to his left hand.  The examiner noted a cyst in the left palm.  Additionally, the examiner gave a diagnosis of Dupuytren's Contracture, classic.  The December 2002 Service Medical Board report confirmed the diagnosis of Dupuytren's Contracture.  Additionally, the October 2002 Report of Medical Examination reflects a diagnosis of trigger finger of the fourth and fifth finger of the Veteran's left hand.

Current VA treatment records reflect left hand arthritis.  An X-ray taken in July 2007 revealed mild arthritis in multiple joints of the left hand.  Another VA treatment record from September 2007 contains a diagnosis of chronic osteoarthritis with exacerbation.

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this case, as the Veteran has a current diagnosis of arthritis and there is evidence of left hand problems during the Veteran's service, the Veteran should be afforded a VA examination to determine whether his left hand arthritis was caused or aggravated by his ACDUTRA or active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's personnel records and attempt to verify all periods of ACDUTRA and active service.

2.  After attempting to verify all periods of ACDUTRA and active service, the Veteran should be afforded a VA examination by appropriate personnel to determine the etiology of any current left hand disability, to include left hand arthritis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hand disorder was incurred in or aggravated by active service or ACDUTRA.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of all indicated development, the RO should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


